Citation Nr: 0835223	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  03-07 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Ralph A. Young


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In January 2006, the veteran offered 
testimony before the undersigned at a Board hearing at the 
Houston RO.  A transcript of the hearing is in the file.

In April 2006, the Board reopened the appellant's claim and 
remanded the case.  The case was again remanded in September 
2007 for further development.  The claim is again before the 
Board on appeal.


FINDING OF FACT

The veteran's low back disability is not etiologically 
related to service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 
7105; 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in correspondence dated 
in September 2004, September 2006, and October 2006 of the 
information and evidence needed to substantiate and complete 
a claim.  The veteran was provided appropriate information 
and evidence to support his claim of entitlement to service 
connection for a low back disability.  VA failed to fully 
comply with the provisions of 38 U.S.C.A. § 5103 prior to the 
rating decision in question for the claim on appeal.  
Specifically, VA did not inform the veteran of how disability 
evaluations and effective dates are assigned until September 
2006 correspondence.  To the extent the timing of the VCAA 
notice did not comply with the requirement that the notice 
must precede the adjudication, the procedural defect was 
cured as after the RO provided content-complying VCAA notice 
the claims were readjudicated as evidenced by the 
supplemental statements of the case, dated in January 2007, 
June 2007, and July 2008.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.).

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records, providing the 
opportunity for a hearing, and, as warranted by law, 
affording a VA examination.  There is not a scintilla of 
evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.

Analysis

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303 (2007).  The absence of any one 
element will result in the denial of service connection.  
Coburn v. Nicholson, 19 Vet. App. 427 (2006).

After a careful review of the veteran's record, the Board 
finds that entitlement to service connection for a low back 
disability is not in order.  The veteran was diagnosed at an 
April 2007 VA examination with degenerative disc disease of 
the lower lumbar spine, which qualifies as a current 
disability.  The record, however, does not contain any 
evidence that supports an etiological relationship between 
the veteran's current disability and his active duty service.

The veteran's service medical records contain two reports of 
accidents involving his back.  The first incident was in 
August 1977, when it is noted that the veteran had an 
accident resulting in back pain.  The veteran had good range 
of motion and no swelling.  He was diagnosed with a muscle 
strain of the back and was advised not to run for one week.  

The veteran also hurt his back after pulling track in March 
1979, and reported pain on movement.  He was diagnosed with a 
possible strain or pulled sacroiliac, and assigned to his 
quarters for 24 hours.  

At his June 1979 separation examination back pain was not 
noted, and a back disorder was not diagnosed.  

During the course of his appeal, the veteran identified 
medical records and morning reports from Germany which he 
claimed would document treatment for back pain.  The veteran 
noted the dates of these records to be between July and 
September 1977 and July and October 1978.  VA attempted to 
obtain the relevant records from the National Personnel 
Records Center, but the Center reported having no records 
from 1977 and only having service medical records from 
November 1978, which had been previously provided to VA and 
which are discussed above.  A June 2008 RO memorandum found 
that further development for these records would be futile, 
and the Board agrees.  Morning reports past December 31, 1974 
were also found not to be available from the National 
Personnel Records Center.  

The first post service record of any complaint or treatment 
for a back disorder appears in a September 2002 VA outpatient 
treatment record.  That is, the first available post service 
complaint of a back disorder dates 23 years after separation 
from active duty.  Together with the April 2007 VA 
examination, these two records are the only post service 
records which contain any post-service complaints or 
treatment of back pain.  While not a dispositive factor, a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

More significantly, the record does not contain a competent 
nexus opinion tying the veteran's current disability to his 
service.  Instead, following an April 2007 VA examination, 
the examiner noted that the veteran had a muscle pull in 1979 
and was treated symptomatically.  The examiner also noted 
that the veteran had an accident in 1977 when he was 
diagnosed with a muscle strain and treated with aspirin.  The 
examiner then opined, "[t]he injuries sustained while he was 
in the military service appear to be pure muscle injuries, 
which were very self-limiting and temporary.  He sustained no 
significant injury that would damage his spinal column or the 
musculature of his back."  The examiner also stated that it 
was her opinion "that his current degenerative disc disease 
is age-acquired and is not related to his injuries that he 
sustained while he was in the military service."   There is 
no competent opinion to the contrary.

While the veteran contends that his disability is related to 
his period of active duty, his statements do not constitute 
competent evidence of a medical nexus opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (where the 
determinative issue involves medical causation or a 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence).

Without a competent nexus opinion relating the veteran's 
current disability to his injuries in service, the claim of 
entitlement to service connection for a low back disability 
must be denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


